DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, canceled claim 2 and added claim 8 filed on 08/09/2022 have been considered but most of arguments are moot in view of the new ground (s) of rejection.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims 1-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional Language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image information acquisition part configured to
acquire a camera image”; “a design information acquisition part configured to
specify the module”; “a projection information processing part configured to
generate a projection image”; “a discrimination command part configured to discriminate a group”; “an arrangement order specification part configured to 19P00341US0 (FANF-787US)20 specify the arrangement orderspecify the arrangement order”;” a correct/incorrect determination part configured to determine whether or not the specified arrangement order”; “an image projection apparatus configured to transmit the captured camera image” in claims 1-6. The claim limitation uses generic placeholders “acquisition part , processing part, command part, specification part, arrangement order, determination part, apparatus" coupled with functional Language “configured to” without reciting sufficient structure and the generic placeholder “acquisition part , processing part, apparatuses are not preceded by a structural modifier. 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable by Fenker et al. (U.S. 2018/0109083 A1) in view of Yamaoka et al. (U.S. 2017 /0358071 A1). 
Regarding Claim 1, Fenker discloses an installation support apparatus (Fenker, [0015] “The installation of the switching system”) comprising: 
an image information acquisition part (Fenker, Fig. 1, [0046] “an electronic computer-aided design (e-CAD) system 17 from which information can be acquired on the components 2 to be wired” an image information acquisition part (the component 2) configured to acquire a camera image of a module included in a control system for an industrial machine (Fenker, [0003] “switching systems can be the switch cabinets of construction machinery or material transfer machinery and can include control electronics” and [0052] “a camera image recorded after the assembly step and the actual information acquired from the camera image on the actual status of the switch cabinet assembly process with the desired information acquired from the e-CAD system 17” Fenker teaches an image information acquisition part (component 2) can acquire a camera image included in a control electronics of a switching system of construction machinery) and; 
a design information acquisition part configured to specify the module on a basis of the camera image, and acquire design information relevant to wiring of the module (Fenker, Fig. 1, [0046] “an electronic computer-aided design (e-CAD) system 17 from which information can be acquired on the components 2 to be wired” and [0052] “a camera image recorded after the assembly step and the actual information acquired from the camera image on the actual status of the switch cabinet assembly process with the desired information acquired from the e-CAD system 17” and [0006] “the construction of a switch cabinet additionally differ from one another with respect to cable diameter, cable type, or fitting mean” Fenker teaches a design information acquisition part (the e-CAD system 17) can acquire the desired information relevant to wiring of the image acquisition part (the component 2); and 
a projection information processing part configured to generate a projection image based on the design information, the projection image allowing to be projected onto a position corresponding to the camera image (Fenker, [0021] “smartglasses comprise a display positionable in the region of a customary eyeglass lens that can, the display can also work in the manner of a head-up display that can project the image onto the lens through which the workman can look” and [0022] To be able to display the connector points of the components to be connected and their desired position in the image of the switching system, a CAD interface to see the connector points of the electrical components to be wired or connected and their desired positions in the electrical switching system from an electrical CAD system” and
Fenker teaches an identification device can check a group (e.g. a category of different cable diameters, conductor types, cord types) to identify a correct diameter, correct cable type (referred to be a group in a same type) for each assembly step (command operator) of a signal (a signal of the identification device) (Fenker, [0014] [0051].
However  Fenker does not explicitly teach a discrimination command part configured to, in order to discriminate a group including the specified module from other groups in a same type, command operation of an indicator included in the group to a control device, wherein the discrimination command part discriminates the group including the specified module from the other groups in the same type using an operation indicator which varies between the group including the specified module and the other groups.
Yamaoka, teaches a discrimination command part configured to, in order to discriminate a group including the specified module from other groups in a same type, command operation of an indicator included in the group to a control device Yamaoka, [0010] “a plurality of defective product candidate images of the inspection target object that should be distinguished as a defective product by the pass/fail determining unit, and acquire, using the imaging unit, a plurality of background candidate images from which the inspection target object that should be distinguished as the non-defective product by the pass/fail determining unit is removed; a differential-image generating unit configured to generate, on the basis of a non-defective product candidate image group and a background candidate image group acquired by the image-group acquiring unit, a non-defective product-background differential candidate image from a non-defective candidate image and a background candidate image acquired under the same brightness condition candidate among the plurality of brightness condition candidates” and [0087] “The image processing sensors can be switched to an operation mode for performing the determination of the non-defective product and the defective product and a setting mode for performing setting” and Fig. 3A., [0111] The determination-result display lamp 41 indicates, with lighting, a result determined in the operation mode” Yamaoka teaches a differential-image generating unit (referred to as a discrimination command part) configured to differentiate (discriminate) a group a defective product from other groups non-defective product by the specified modules e.g. the pass/fail determining unit and candidate images group by the image-group acquiring unit, command operation of an indicator (determination-result display lamp 41 indicates, with lighting) to control device (a result determined in the operation mode).
wherein the discrimination command part discriminates the group including the specified module from the other groups in the same type using an operation indicator which varies between the group including the specified module and the other groups (Yamaoka, Fig. 3A., [0111] The determination-result display lamp 41 indicates, with lighting, a result determined in the operation mode. For example, when a non-defective product is detected, the determination-result display lamp 41 is lit in blue. When a defective product is detected, the determination-result display lamp 41 is lit in red. As such an output display lamp, a light emitting body such as an LED can be used. Alight emission color desirably can be changed. For example, a red LED and a blue LED can be provided. A multicolor LED with variable colors can be used” Yamaoka an operation indicator (a determination-result display lamp 41, LED) indicates when a non-defective product is detected, the determination-result display lamp 41 is lit in blue. When a defective product is detected, the determination-result display lamp 41 is lit in red to discriminate the groups.
Fenker and Yamaoka are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Fenker to combine with a differential-image generating unit (as a discrimination command part) (as taught by Yamaoka) in order to discriminate a group including the specified module from other groups in a same type because Yamaoka can provide a differential-image generating unit (referred to as a discrimination command part) configured to differentiate (discriminate) a group a defective product from other groups non-defective product by the specified modules and an operation indicator (a determination-result display lamp 41, LED) (Yamaoka, [0010], Fig. 3A., [0111]). Doing so, it can acquire an appropriate image under a condition that the pass/fail distinguishing (discrimination) can be performed within a response time desired by the user (Yamaoka, [0008]).
Regarding Claim 2 (Cancelled). 
Regarding Claim 3, Fenker as modified discloses the installation support apparatus according to claim 1, wherein the design information includes information of an arrangement order of the module, the installation support apparatus further comprising: 
an arrangement order specification part configured to 19P00341US0 (FANF-787US)20 specify the arrangement order of the specified module on a basis of the camera image (Fenker, [0028] “the image evaluation device identifies the individual components in the camera image” and [0013] “a component respectively provided for connection in the switching system is identified by an identification device, with at least one desired connector point to which the identified component is to be installed is determined by a connector point determination device. The various components can be installed in the switch cabinet in alternating order due to such an individual component identification and determination of the desired connectors provided for the respective identified component” Fenker teaches an arrangement order specification part (referred to as a connector point determination device) identifies components can be installed in the switch cabinet in alternating order by an individual component identification in the camera image); and 
a correct/incorrect determination part configured to determine whether or not the specified arrangement order of the specified module matches the design information, and perform notification of the determination result (Fenker, [0030] “the monitoring device can monitor whether the respective correct tool is used in an assembly step. It can alternatively or additionally be monitored whether a lead was laid in the correct color and/or with the correct cross-section” and [0031] “the monitoring device can also monitor and recognize incorrect mountings. If, for example, a component is not found or identified at its place specified in accordance with the circuit diagram, an error message can be displayed” Fenker teaches a correct/incorrect determination part (referred to as a monitoring device can determine (monitor) whether a component (e.g. a lead) is arranged order (e.g. laid in a correct cross-section) and matched the design information (e.g. a correct color). The monitor device also identifies incorrect mounting (e.g. a component is not found) and an error message can be displayed as a result.
Regarding Claim 4, Fenker as modified discloses the installation support apparatus according to claim 3, wherein the projection information processing part generates, on a basis of information of arrangement orders of other modules in the group including the specified module, a projection image indicating expected positions to arrange the other modules (Fenker, Fig. 1, [0045] “Sets of the instructions form various functional modules of controller 16. These functional modules, include an identification device 6, an image evaluation device 9, a monitoring device 18, and a connector position determination device 19” and [0028] “a monitoring of individual assembly steps can also be carried out with the aid of the arrangement of the components can be compared with the desired wiring and the desired arrangement of the components such as can be acquired from the e-CAD system, the image evaluation device identifies the individual components in the camera image, with reference to the aforesaid barcode, or the connector parts which are connected thereto and to which the identified component was connected” Fenker teaches a projection information processing part (referred to as a monitoring device) can generate (carry out) the arrangement of the modules (components) with an expected positions to arrange to modules (a desired arrangement) based on the barcode or connector parts to which the identified component was connect.
Regarding Claim 5, Fenker as modified discloses the installation support apparatus according to claim 1, the installation support apparatus comprising: a selection part configured to select the module to be an object of the projection image from a plurality of modules included in the camera image (Fenker, Fig. 1, [0045] “Sets of the instructions form various functional modules of controller 16. These functional modules, include an identification device 6, an image evaluation device 9, a monitoring device 18, and a connector position determination device 19” and [0021] “the display can also work in the manner of a head-up display that can project the image onto the lens through which the workman can look” and [0022] “To be able to display the connector points of the components to be connected and their desired position in the image of the switching system, a CAD interface to see the connector points of the electrical components to be wired or connected and their desired positions in the electrical switching system from an electrical CAD system to which the augmented reality system can be connected” Fenker teaches a selection part (referred to as a connector position determination device) can select a functional module to be an object (a component is wired/connected via a connector point) of the projection image (included in the camera image)
Regarding Claim 6, Fenker as modified discloses an installation support system (Fenker, [0008] “A computer system” comprising:
 the installation support apparatus according to claim 1 (Fenker, [0045] Controller 16 receives signals from and sends signals to the various components of the ARS. Further, controller 16 includes a processor configured to execute instructions stored in non-transitory memory of controller 16. Sets of the instructions form various functional modules of controller 16” Fenker teaches an installation support apparatus (a controller 16, Fig. 1) include the instruction form various function modules for installation; and 
an image projection apparatus configured to transmit the captured camera image to the installation support apparatus, and receive the projection image from the installation support apparatus and project the projection image (Fenker, [0021] “the display can also work in the manner of a head-up display that can project the image onto the lens through which the workman can look” and [0043] “FIG. 2, a projector or of a head-up display, the images to be presented and information on an eyeglass lens” and [0044] “FIG. 2, a camera 10 can be integrated into said smartglasses 5 as part of the ARS, controller 16 may be configured to transmit the images captured by the camera along with additional information to be superimposed on it to one of the displays 4a or 4b” Fenker teaches an image projection apparatus (a smartglasses 5) can transmit the captured camera image (10) to the installation support apparatus (controller 16, Fig. 1) and project the project image on the display 4a or 4b.
Regarding Claim 7, Fenker as modified discloses a non-transitory computer-readable medium configured to record an installation support program for making a computer function as the installation support apparatus according to claim 1 (Fenker, [0015] “The installation of the switching system is hereby considerably simplified” and [0046] “a software program for designing electronic systems such as switching system 1, and non-transitory memory storing the information along with instructions executable by a processor to transmit the information to controller 16” Fenker teaches a non-tranistory memory storing an installation software program for designing electronic systems such as switching system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Fenker et al. (U.S. 2018/0109083 A1) in view of Yamaoka et al. (U.S. 2017 /0358071 A1) and further in view of Koizumi et al. (U.S. 2020/0029005 A1).
Regarding Claim 8 (New), the installation support apparatus according to claim 1, Fenker as modified does not explicitly teaches wherein the operation indicator includes (i) a first blinking cycle of a light emitting diode corresponding to the group including the specified module and (ii) a second blinking cycle of a light emitting diode corresponding to the other groups, the second blinking cycle being different from the first blinking cycle.
However, Koizumi teaches wherein the operation indicator includes (i) a first blinking cycle of a light emitting diode corresponding to the group including the specified module and (ii) a second blinking cycle of a light emitting diode corresponding to the other groups, the second blinking cycle being different from the first blinking cycle (Koizumi, [0085] “FIG. 2, an output image obtained by capturing an LED-based traffic signal serving as a blinking image capture target in the normal mode” and Fig. 1, [0180] “in the new high-speed mode, the timing control unit 6 controls the image capture timing of the image sensor 2, and thus it is possible to perform the equal interval image capture N times with respect to different blinking cycles Tb every frame or frames of the output image” and [0182] “FIG. 13, the equal interval image capture is performed with respect to the blinking cycle Tb=1/100 seconds in the first frame of the output image, the  blinking cycle  Tb=1/200 seconds in the second frame, and the third the blinking cycle  Tb=1/400 seconds in the third frame by setting the number N of times of equal interval image capture to three” Koizumi teaches an operation indicator includes (i) a first blinking cycles of an LED (e.g. a traffic signal) corresponding to the group Tb=1/100 seconds in the first frame of the output image, (ii) second blinking cycle of a LED corresponding to the group Tb=1/200 seconds in the second frame wherein the second blinking cycle being different from the first blinking cycle (Fig. 13).
Fenker, Yamaoka and Koizumi  are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Fenker to combine with a blinking cycle of a LED (as taught by Koizumi) in order to apply different blinking cycles of a LED because Koizumi can provide an operation indicator includes (i) a first blinking cycles of an LED (e.g. a traffic signal) corresponding to the group Tb=1/100 seconds in the first frame of the output image, (ii) second blinking cycle of a LED corresponding to the group Tb=1/200 seconds in the second frame wherein the second blinking cycle being different from the first blinking cycle (Fig. 13) (Koizumi, Fig. 13, [0182]). Doing so, it allows a blinking image capture target to be captured reliably (Koizumi, [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611